Citation Nr: 0513205	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  97-29 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1966 and from June 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in March 1997 issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  This case was most recently 
remanded in June 2003 and now returns to the Board for 
appellate review.


REMAND

?	This claim is remanded to provide notice consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA).
?	This claim is remanded to obtain a medical opinion.  

The veteran claims that he had flat feet prior to entering 
military service.  He alleges that his active duty service 
aggravated his preexisting pes planus and as such, he is 
entitled to service connection for such disability.

The Board acknowledges that the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004), are applicable to the 
appeal now before the Board.  The VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).

The Board observes that the veteran has not been provided 
with a letter advising him of VA's duty to assist.  As such, 
while on remand, the veteran should be sent a letter 
informing him of the criteria that must be met in order to 
establish entitlement to service connection, to include on 
the basis of aggravation, and, who is responsible for 
obtaining such evidence, as well as request that the veteran 
provide any evidence in his possession pertinent to his 
claim.  

Additionally, the Board observes that the veteran's entrance 
examinations dated in July 1962 and June 1967 reveal that, 
upon clinical evaluation, he had pes planus.  As such, the 
Board must consider whether the veteran is entitled to 
service connection on the basis of aggravation.  Therefore, a 
remand is necessary to obtain a medical opinion regarding 
whether the veteran's pes planus increased in severity beyond 
the natural progress of the condition during either period of 
active service. 

As noted above, the Board remanded this case in June 2003 for 
additional development, which included obtaining a medical 
opinion regarding whether the veteran's pes planus was 
aggravated by his military service.  In August 2004, the VA 
examiner failed to offer such an opinion.  The Court has held 
"that a remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders."  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, a remand is necessary to 
obtain such medical opinion prior to further appellate 
review, and if not, "the Board itself errs in failing to 
ensure compliance."  Id.  

Accordingly, this case is REMANDED for the following:

1.  All notification and development 
action required by the VCAA and its 
implementing regulations should be 
completed.  Such action should include 
informing the veteran of the type of 
evidence needed to support his service 
connection claim, to include on the basis 
of aggravation, informing him whether he 
or VA is responsible for obtaining such 
evidence, and requesting him to submit 
all relevant evidence in his possession.  

2.  The claims file, to include a copy of 
this Remand, should be returned to the VA 
examiner who performed the January 2003 
and August 2004 examinations.  If such 
examiner is unavailable or unable to 
provide the requested opinion, another VA 
examination should be scheduled with a 
qualified VA physician or fee-basis 
physician in order to obtain the 
requested opinion.  The examiner should 
acknowledge that the complete claims 
file, including all service medical 
records and reports of service medical 
examinations as well as post-service 
medical evidence, has been reviewed.  
Based upon such a review, the VA examiner 
should offer an opinion as to whether the 
veteran's pes planus increased in 
severity beyond the natural progress of 
the condition during either of the 
veteran's periods of service (July 1962 
to August 1966 and from June 1967 to 
February 1969).   

3.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




